Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-058020, filed on 03/27/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 and 08/25/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 13 objected to because of the following informalities:  
Claim 1, Lines 18-20 detail “the microprocessor is configured to perform the setting the plurality of measuring instrument groups including setting the plurality of measuring instrument groups such that..” should read “the microprocessor is configured to perform  setting the plurality of measuring instrument groups such that..” since the phrase “the setting the plurality of measuring instrument groups including” is redundant and interrupts the flow of the sentence as the action that the “microprocessor is configured to perform” is one of “setting the plurality of measuring instrument groups”.
Claim 13, Lines 16-17 detail “the setting the plurality of measuring instrument groups including setting the plurality of measuring instrument groups” is similarly objected as Claim 1 above.  Examiner suggests the same remedy as deleting the bold/underlined phrase “the setting the plurality measuring instrument groups including”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: power-amount acquisition unit (Claims 7, 10), group setting unit (Claims 7-9, 11-12), and power-amount calculation unit (Claim 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The power-amount acquisition unit, group setting unit, and power-amount calculation unit are interpreted as a processor as detailed in [0032].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “larger number” in claims 3 and 9 are a relative term which renders the claim indefinite. The term “larger number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Independent Claim 1 and 7 initially detail the “predetermined number” as being related to the number of measuring instruments.  As Claim 3 and 9 detail “setting the predetermined number to a larger number” in the case related the measurement devices associated with the vehicles over the measurement devices associated with the grid and vehicles, Examiner interprets the “larger number” to be in relation to a number of measurement devices in vehicles is larger than the number of measurement devices between the grid and vehicles.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites “A power calculation apparatus calculating amounts of power input to and output from a plurality of vehicles each including a battery (This limitation represents a well-understood, routine, conventional activity in the art. A calculation apparatus is well understood in the art, as evidenced by Bridges (US20190061535) and Sanders (US20170005515). Well-understood, routine, conventional activity in the art does not integrate into a practical application), the power calculation 5apparatus comprising a microprocessor and a memory connected to the microprocessor (This limitation represents a well-understood, routine, conventional activity in the art. A microprocessor with memory is well understood in the art, as evidenced by Bridges (US20190061535) and Sanders (US20170005515). Well-understood, routine, conventional activity in the art does not integrate into a practical application), wherein the microprocessor is configured to perform: acquiring a power amount information regarding amounts of power input to and output from the plurality of vehicles, the amounts of power being detected by a plurality 10of measuring instruments provided in the plurality of vehicles or interposed between a power grid and the plurality of vehicles (This limitation represents mere data gathering. Acquiring information from a plurality of instruments without detailing the methods involved in the operation of the sensors is considered to be an insignificant extra-solution activity of mere data gathering. Sensors detecting power is evidenced by Bridges (US20190061535) and Sanders (US20170005515). Mere data gathering does not integrate into a practical application); classifying the plurality of measuring instruments based on an error information regarding errors possessed by the plurality of measuring instruments to set a plurality of measuring instrument groups each including equal to or more than a predetermined 15number of measuring instruments, the errors being measured in advance (This limitation is considered to be an abstract idea of a mental process. Classifying the measuring instruments based on error information is considered to be a mental process that can be performed in the human mind, therefor this is considered to be an abstract concept); and calculating a total power input and output in each of the measuring instrument groups, based on the power amount information regarding amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to each of the measuring instrument groups (This limitation is considered to be an abstract idea of a mathematical calculation. Calculating power input and output from measurement data is considered to be a mathematical calculation, therefor this is considered to be an abstract concept), wherein 20the microprocessor is configured to perform the setting the plurality of measuring instrument groups including setting the plurality of measuring instrument groups such that a mean value of errors of amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to a same measuring instrument groups is a predetermined value 25or less (This limitation is considered to be an insignificant extra-solution activity. Changing the setting of measurement instruments is considered to be an insignificant extra-solution activity and is evidenced by Bridges (US20190061535) and Sanders (US20170005515). Insignificant extra-solution activities do not integrate into a practical application).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards classifying instruments based on error and calculating power which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes. These limitations are treated by the Examiner as belonging to the mathematical concept grouping and mental processing grouping.
Similar limitations comprise the abstract ideas of claims 2-6.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “A power calculation apparatus calculating amounts of power input to and output from a plurality of vehicles each including a battery” and “the power calculation 5apparatus comprising a microprocessor and a memory connected to the microprocessor” are considered to be well-understood, routine, conventional activity in the art, as evidenced by Bridges (US20190061535) and Sanders (US20170005515).  Well-understood, routine, conventional activity in the art does not integrate the judicial exception into a practical application. The limitation of “acquiring a power amount information regarding amounts of power input to and output from the plurality of vehicles, the amounts of power being detected by a plurality 10of measuring instruments provided in the plurality of vehicles or interposed between a power grid and the plurality of vehicles” is considered to be mere data gathering since it does not detail the means or methods of the operation of the sensors or measurement instruments in the collection of data. Data collection is evidenced by Bridges (US20190061535) and Sanders (US20170005515). Mere data gathering does not integrate the judicial exception into a practical application. The additional limitation of “wherein 20the microprocessor is configured to perform the setting the plurality of measuring instrument groups including setting the plurality of measuring instrument groups such that a mean value of errors of amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to a same measuring instrument groups is a predetermined value 25or less” is considered to be an insignificant extra-solution activity. The changing of setting for measurement instruments without detailing the means or methods for the setting is considered to be insignificant. Setting measuring instruments is evidenced by Bridges (US20190061535) and Sanders (US20170005515). Insignificant extra-solution activity does not integrate the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-6 provide additional features/steps which are part of the apparatus as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 2-6 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 
	
 Claim 7 recites “A power calculation apparatus calculating amounts of power input to and output from a plurality of vehicles each including a battery (This limitation represents a well-understood, routine, conventional activity in the art. A calculation apparatus is well understood in the art, as evidenced by Bridges (US20190061535) and Sanders (US20170005515). Well-understood, routine, conventional activity in the art does not integrate into a practical application), the power calculation apparatus comprising a microprocessor and a memory connected to the microprocessor (This limitation represents a well-understood, routine, conventional activity in the art. A microprocessor with memory is well understood in the art, as evidenced by Bridges (US20190061535) and Sanders (US20170005515). Well-understood, routine, conventional activity in the art does not integrate into a practical application), wherein the microprocessor is configured to function as: a power-amount acquisition unit configured to acquire a power amount information regarding amounts of power input to and output from the plurality of vehicles, the amounts of power being detected by a plurality of measuring instruments provided in the plurality of vehicles or interposed between a power grid and the plurality of vehicles (This limitation represents mere data gathering. Acquiring information from a plurality of instruments without detailing the methods involved in the operation of the sensors is considered to be an insignificant extra-solution activity of mere data gathering. Sensors detecting power is evidenced by Bridges (US20190061535) and Sanders (US20170005515). Mere data gathering does not integrate into a practical application); a group setting unit configured to classify the plurality of measuring instruments based on an error information regarding errors possessed by the plurality of measuring instruments to set a plurality of measuring instrument groups each including equal to or more than a predetermined number of measuring instruments, the errors being measured in advance (This limitation is considered to be an abstract idea of a mental process. Classifying the measuring instruments based on error information is considered to be a mental process that can be performed in the human mind, therefor this is considered to be an abstract concept); and a power-amount calculation unit configured to calculate a total power input and output in each of the measuring instrument groups set by the group setting unit, based on the power amount information regarding amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to each of the measuring instrument groups (This limitation is considered to be an abstract idea of a mathematical calculation. Calculating power input and output from measurement data is considered to be a mathematical calculation, therefor this is considered to be an abstract concept), wherein the group setting unit sets the plurality of measuring instrument groups such that a mean value of errors of amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to a same measuring instrument groups is a predetermined value or less (This limitation is considered to be an insignificant extra-solution activity. Changing the setting of measurement instruments is considered to be an insignificant extra-solution activity and is evidenced by Bridges (US20190061535) and Sanders (US20170005515). Insignificant extra-solution activities do not integrate into a practical application).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards classifying instruments based on error and calculating power which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes. These limitations are treated by the Examiner as belonging to the mathematical concept grouping and mental processing grouping.
Similar limitations comprise the abstract ideas of claims 8-12.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “A power calculation apparatus calculating amounts of power input to and output from a plurality of vehicles each including a battery” and “the power calculation apparatus comprising a microprocessor and a memory connected to the microprocessor” are considered to be well-understood, routine, conventional activity in the art, as evidenced by Bridges (US20190061535) and Sanders (US20170005515).  Well-understood, routine, conventional activity in the art does not integrate the judicial exception into a practical application. The limitation of “a power-amount acquisition unit configured to acquire a power amount information regarding amounts of power input to and output from the plurality of vehicles, the amounts of power being detected by a plurality of measuring instruments provided in the plurality of vehicles or interposed between a power grid and the plurality of vehicles” is considered to be mere data gathering since it does not detail the means or methods of the operation of the sensors or measurement instruments in the collection of data. Data collection is evidenced by Bridges (US20190061535) and Sanders (US20170005515). Mere data gathering does not integrate the judicial exception into a practical application. The additional limitation of “the group setting unit sets the plurality of measuring instrument groups such that a mean value of errors of amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to a same measuring instrument groups is a predetermined value or less” is considered to be an insignificant extra-solution activity. The changing of setting for measurement instruments without detailing the means or methods for the setting is considered to be insignificant. Setting measuring instruments is evidenced by Bridges (US20190061535) and Sanders (US20170005515). Insignificant extra-solution activity does not integrate the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 8-12 provide additional features/steps which are part of the apparatus as detailed in claim 7, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 8-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 

Claim 13 recites “A power calculation method calculating amounts of power input to and output from a plurality of vehicles each including a battery (This limitation represents a well-understood, routine, conventional activity in the art. A calculation apparatus is well understood in the art, as evidenced by Bridges (US20190061535) and Sanders (US20170005515). Well-understood, routine, conventional activity in the art does not integrate into a practical application), the power calculation method comprising: acquiring a power amount information regarding amounts of power input to and output from the plurality of vehicles, the amounts of power being detected by a plurality of measuring instruments provided in the plurality of vehicles or interposed between a power grid and the plurality of vehicles (This limitation represents mere data gathering. Acquiring information from a plurality of instruments without detailing the methods involved in the operation of the sensors is considered to be an insignificant extra-solution activity of mere data gathering. Sensors detecting power is evidenced by Bridges (US20190061535) and Sanders (US20170005515). Mere data gathering does not integrate into a practical application); classifying the plurality of measuring instruments based on an error information regarding errors possessed by the plurality of measuring instruments to set a plurality of measuring instrument groups each including equal to or more than a predetermined number of measuring instruments, the errors being measured in advance (This limitation is considered to be an abstract idea of a mental process. Classifying the measuring instruments based on error information is considered to be a mental process that can be performed in the human mind, therefor this is considered to be an abstract concept); and calculating a total power input and output in each of the measuring instrument groups, based on the power amount information regarding amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to each of the measuring instrument groups (This limitation is considered to be an abstract idea of a mathematical calculation. Calculating power input and output from measurement data is considered to be a mathematical calculation, therefor this is considered to be an abstract concept), wherein the setting the plurality of measuring instrument groups including setting the plurality of measuring instrument groups such that a mean value of errors of amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to a same measuring instrument groups is a predetermined value or less (This limitation is considered to be an insignificant extra-solution activity. Changing the setting of measurement instruments is considered to be an insignificant extra-solution activity and is evidenced by Bridges (US20190061535) and Sanders (US20170005515). Insignificant extra-solution activities do not integrate into a practical application).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards classifying instruments based on error and calculating power which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes. These limitations are treated by the Examiner as belonging to the mathematical concept grouping and mental processing grouping.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “A power calculation apparatus calculating amounts of power input to and output from a plurality of vehicles each including a battery” is considered to be well-understood, routine, conventional activity in the art, as evidenced by Bridges (US20190061535) and Sanders (US20170005515).  Well-understood, routine, conventional activity in the art does not integrate the judicial exception into a practical application. The limitation of “acquiring a power amount information regarding amounts of power input to and output from the plurality of vehicles, the amounts of power being detected by a plurality of measuring instruments provided in the plurality of vehicles or interposed between a power grid and the plurality of vehicles” is considered to be mere data gathering since it does not detail the means or methods of the operation of the sensors or measurement instruments in the collection of data. Data collection is evidenced by Bridges (US20190061535) and Sanders (US20170005515). Mere data gathering does not integrate the judicial exception into a practical application. The additional limitation of “the setting the plurality of measuring instrument groups including setting the plurality of measuring instrument groups such that a mean value of errors of amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to a same measuring instrument groups is a predetermined value or less” is considered to be an insignificant extra-solution activity. The changing of setting for measurement instruments without detailing the means or methods for the setting is considered to be insignificant. Setting measuring instruments is evidenced by Bridges (US20190061535) and Sanders (US20170005515). Insignificant extra-solution activity does not integrate the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (US20190061535; As disclosed US Patent Application Publications US20080040296 in IDS dated 08/25/2021) in view of Sanders (US20170005515).
	In regards to Claim 1, Bridges teaches “A power calculation apparatus calculating amounts of power input to and output from a vehicle including a battery (power aggregation system with participating electric resource groups, centralized flow control center, remote electric resource 112 – [0084]; Figure 1), the power calculation 5apparatus comprising a microprocessor and a memory connected to the microprocessor (power aggregate module with processors to execute software code on a storage medium – [0027]), wherein the microprocessor is configured to perform: acquiring a power amount information regarding amounts of power input to and output from the vehicle (vehicle system includes current/voltage/power sensor, vehicle systems includes data interface – [0129]; Figure 8B), the amounts of power being detected by a plurality 10of measuring instruments provided in the vehicle or interposed between a power grid and the vehicle (power measurements by sensor as part of the vehicle system – [0129], Figure 8B; power flow controller includes a power flow meter to track power transfer to and from the electric resource – [0131]); classifying the plurality of measuring instruments based on an error information regarding errors possessed by the plurality of measuring instruments to set a plurality of measuring instrument groups each including equal to or more than a predetermined 15number of measuring instruments, the errors being measured in advance (characterizing and modeling the measurement error, producing error bounds for the power flow measurement for population of devices with the device error model and number of devices included in the computation – [0259], Figure 20); and calculating a total power input and output in each of the measuring instrument groups, based on the power amount information regarding amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to each of the measuring instrument groups (power flow aggregate for devices computed as sum of the individual measurements – [0260]), wherein 20the microprocessor is configured to perform the setting the plurality of measuring instrument groups including setting the plurality of measuring instrument groups such that a mean value of errors of amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to a same measuring instrument groups is a predetermined value 25or less (system metering with statistical averaging with metering information for aggregate power system and model with meter error for each type of meter in a system – [0251]-[0253]).”
	Bridges does not teach “A power calculation apparatus calculating amounts of power input to and output from a plurality of vehicles each including a battery; acquiring a power amount information regarding amounts of power input to and output from the plurality of vehicles; the amounts of power being detected by a plurality 10of measuring instruments provided in the plurality of vehicles or interposed between a power grid and the plurality of vehicles.”
	Sanders teaches “A power calculation apparatus calculating amounts of power input to and output from a plurality of vehicles each including a battery (interconnection system to provide fast charging to plural electric vehicles – [0126]; program code for calculating amount of energy grid can deliver – [0102]; site demand measurement calculated by taking reading on meter during measurement period – [0164]); acquiring a power amount information regarding amounts of power input to and output from the plurality of vehicles (receiving energy outputs and energy input amounts – [0428]; gateway controllers linked to electric vehicle energy control centers, receiving one or more energy output amounts and one or more energy input amounts – [0229]); the amounts of power being detected by a plurality 10of measuring instruments provided in the plurality of vehicles or interposed between a power grid and the plurality of vehicles (energy management system tracks battery energy storage and how much power is provided to the grid and loads at each site – [0052]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bridges to incorporate the teaching of Sanders to acquire sensor data from plural vehicles. Doing so would improve the monitoring and managing of power flow in an energy management system.
	
	In regards to Claim 2, Bridges in view of Sanders discloses the claimed invention as detailed above and Bridges further teaches “The power calculation apparatus according to claim 1, wherein the microprocessor is configured to perform the setting the plurality of measuring instrument groups including varying the16H120-0724-USO1(HF-918-US) predetermined number between in a case where the amounts of power input to and output from the plurality of vehicles are detected by the measuring instruments provided in the plurality of vehicles and in a case where the amounts of power input to and output from the plurality of vehicles are detected by the plurality of the measuring instruments 5interposed between the power grid and the plurality of vehicles (power aggregation system scales power grids of different magnitudes and to vary number of electric resources connected with power grid – [0120]; power measurements by sensor as part of the vehicle system – [0129]; power flow controller includes a power flow meter to track power transfer to and from the electric resource – [0131]).”

	As best understood, in regards to Claim 3, Bridges in view of Sanders discloses the claimed invention as detailed above and Bridges further teaches “The power calculation apparatus according to claim 2, wherein the microprocessor is configured to perform the setting the plurality of measuring instrument groups including setting the 10predetermined number to a larger number when the amounts of power input to and output from the plurality of vehicles are detected by the measuring instruments provided in the plurality of vehicles than when the amounts of power input to and output from the plurality of vehicles are detected by the plurality of the measuring instruments interposed between the power grid and the plurality of vehicles (power aggregation system scales based of the number of electric resources connected to the grid – [0120]; vehicle system includes sensors for power measurements – [0129]; power flow controller includes meter that tracks power to and from the electric resources – [0131]).”
	Bridges is silent to the language of “setting the predetermined number to a larger number”, but it would be obvious to one of ordinary skill in the art before the effective filing date that the number would be larger in the case where there are more vehicles connected to the system with sensors than there are meters connecting the power grid to the electric resources.

	In regards to Claim 4, Bridges in view of Sanders discloses the claimed invention as detailed above and Bridges further teaches “The power calculation apparatus according to claim 1, wherein the microprocessor is configured to perform the acquiring including acquiring a first power amount information regarding the amounts of power detected by the plurality of measuring instruments provided in the 20plurality of vehicles or a second power information regarding the amounts of power detected by the plurality of measuring instruments interposed between the power grid and the plurality of vehicles according to a setting for determining whether the first power amount information or the second power amount information is acquired when an instruction regarding the setting is input (power measurements by sensor as part of the vehicle system – [0129]; power flow controller includes a power flow meter to track power transfer to and from the electric resource – [0131]; Power aggregation system includes measurements taking between grid and resource and measurements from resource itself).”

	In regards to Claim 5, Bridges in view of Sanders discloses the claimed invention as detailed above and Bridges further teaches “The power calculation apparatus according to claim 1, wherein the memory configured to store the error information regarding the errors possessed by the measuring instruments provided in the plurality of vehicles or interposed between the power grid and the plurality of vehicles, the errors being measured in advance, 17H120-0724-USO1(HF-918-US) the microprocessor is configured to perform the setting the plurality of measuring instrument groups including determining the predetermined number, according to a data indicating an error distribution obtained based on the error information stored in the memory (power flower controller includes volatile and nonvolatile memory – [0130]; flow control center coupled with information sources that includes historical system data to optimize system performance and constraints on the power aggregation system – [0107]; error bounds determined from error model – [0262]).”

	In regards to Claim 6, Bridges in view of Sanders discloses the claimed invention as detailed above and Bridges further teaches “The power calculation apparatus according to claim 1, wherein the microprocessor is configured to perform the setting the plurality of measuring instrument groups including varying the predetermined number according to an area where the plurality of vehicles are in 10connection with the power grid (power aggregation system scales to power grid of different magnitude and to varying numbers of electric resources connected to the power grid – [0120]).”

	In regards to Claim 7, Bridges teaches “A power calculation apparatus calculating amounts of power input to and output from a vehicle each including a battery (power aggregation system with participating electric resource groups, centralized flow control center, remote electric resource 112 – [0084]; Figure 1), the power calculation apparatus comprising 15a microprocessor and a memory connected to the microprocessor (power aggregate module with processors to execute software code on a storage medium – [0027]), wherein the microprocessor is configured to function as: a power-amount acquisition unit configured to acquire a power amount information regarding amounts of power input to and output from the vehicle (vehicle system includes current/voltage/power sensor, vehicle systems includes data interface – [0129]; Figure 8B), the amounts of power being detected by a plurality of measuring instruments provided in 20the vehicle or interposed between a power grid and the vehicle (power measurements by sensor as part of the vehicle system – [0129], Figure 8B; power flow controller includes a power flow meter to track power transfer to and from the electric resource – [0131]); a group setting unit configured to classify the plurality of measuring instruments based on an error information regarding errors possessed by the plurality of measuring instruments to set a plurality of measuring instrument groups each including equal to or more than a predetermined number of measuring instruments, the errors being measured 25in advance (characterizing and modeling the measurement error, producing error bounds for the power flow measurement for population of devices with the device error model and number of devices included in the computation – [0259], Figure 20); and a power-amount calculation unit configured to calculate a total power input and output in each of the measuring instrument groups set by the group setting unit, based on the power amount information regarding amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to each of the 18H120-0724-USO1(HF-918-US) measuring instrument groups (power flow aggregate for devices computed as sum of the individual measurements – [0260]), wherein the group setting unit sets the plurality of measuring instrument groups such that a mean value of errors of amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to a same measuring 5instrument groups is a predetermined value or less (system metering with statistical averaging with metering information for aggregate power system and model with meter error for each type of meter in a system – [0251]-[0253]).”
	Bridges does not teach “A power calculation apparatus calculating amounts of power input to and output from a plurality of vehicles each including a battery; a power-amount acquisition unit configured to acquire a power amount information regarding amounts of power input to and output from the plurality of vehicles; the amounts of power being detected by a plurality 10of measuring instruments provided in the plurality of vehicles or interposed between a power grid and the plurality of vehicles.”
	Sanders teaches “A power calculation apparatus calculating amounts of power input to and output from a plurality of vehicles each including a battery (interconnection system to provide fast charging to plural electric vehicles – [0126]; program code for calculating amount of energy grid can deliver – [0102]; site demand measurement calculated by taking reading on meter during measurement period – [0164]); a power-amount acquisition unit configured to acquire a power amount information regarding amounts of power input to and output from the plurality of vehicles (receiving energy outputs and energy input amounts – [0428]; gateway controllers linked to electric vehicle energy control centers, receiving one or more energy output amounts and one or more energy input amounts – [0229]); the amounts of power being detected by a plurality of measuring instruments provided in 20the plurality of vehicles or interposed between a power grid and the plurality of vehicles (energy management system tracks battery energy storage and how much power is provided to the grid and loads at each site – [0052]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bridges to incorporate the teaching of Sanders to acquire sensor data from plural vehicles. Doing so would improve the monitoring and managing of power flow in an energy management system.

	In regards to Claim 8, Bridges in view of Sanders discloses the claimed invention as detailed above and Bridges further teaches “The power calculation apparatus according to claim 7, wherein the group setting unit sets varying the predetermined number between in a case where the amounts of power input to and output from the plurality of vehicles are detected 10by the measuring instruments provided in the plurality of vehicles and in a case where the amounts of power input to and output from the plurality of vehicles are detected by the plurality of the measuring instruments interposed between the power grid and the plurality of vehicles (power aggregation system scales power grids of different magnitudes and to vary number of electric resources connected with power grid – [0120]; power measurements by sensor as part of the vehicle system – [0129]; power flow controller includes a power flow meter to track power transfer to and from the electric resource – [0131]).”

	As best understood, in regards to Claim 9, Bridges in view of Sanders discloses the claimed invention as detailed above and Bridges further teaches “The power calculation apparatus according to claim 8, wherein the group setting unit sets the predetermined number to a larger number when the amounts of power input to and output from the plurality of vehicles are detected by the measuring instruments provided in the plurality of vehicles than when the amounts of power input to and output from the plurality of vehicles are detected by the plurality of 20the measuring instruments interposed between the power grid and the plurality of vehicles (power aggregation system scales based of the number of electric resources connected to the grid – [0120]; vehicle system includes sensors for power measurements – [0129]; power flow controller includes meter that tracks power to and from the electric resources – [0131]).”
	Bridges is silent to the language of “setting the predetermined number to a larger number”, but it would be obvious to one of ordinary skill in the art before the effective filing date that the number would be larger in the case where there are more vehicles connected to the system with sensors than there are meters connecting the power grid to the electric resources.

	In regards to Claim 10, Bridges in view of Sanders discloses the claimed invention as detailed above and Bridges further teaches “The power calculation apparatus according to claim 7, wherein the power-amount acquisition unit acquires a first power amount information regarding the amounts of power detected by the plurality of measuring instruments 25provided in the plurality of vehicles or a second power information regarding the amounts of power detected by the plurality of measuring instruments interposed between the power grid and the plurality of vehicles according to a setting for determining whether the first power amount information or the second power amount information is acquired when an 19H120-0724-USO1(HF-918-US) instruction regarding the setting is input (power measurements by sensor as part of the vehicle system – [0129]; power flow controller includes a power flow meter to track power transfer to and from the electric resource – [0131]; Power aggregation system includes measurements taking between grid and resource and measurements from resource itself).”

	In regards to Claim 11, Bridges in view of Sanders discloses the claimed invention as detailed above and Bridges further teaches “The power calculation apparatus according to claim 7, wherein the memory configured to store the error information regarding the errors 5possessed by the measuring instruments provided in the plurality of vehicles or interposed between the power grid and the plurality of vehicles, the errors being measured in advance, and the group setting unit sets determines the predetermined number, according to a data indicating an error distribution obtained based on the error information stored in the 10memory (power flower controller includes volatile and nonvolatile memory – [0130]; flow control center coupled with information sources that includes historical system data to optimize system performance and constraints on the power aggregation system – [0107]; error bounds determined from error model – [0262]).”

	In regards to Claim 12, Bridges in view of Sanders discloses the claimed invention as detailed above and Bridges further teaches “The power calculation apparatus according to claim 7, wherein the microprocessor is configured to perform the group setting unit varies the predetermined number according to an area 15where the plurality of vehicles are in connection with the power grid (power aggregation system scales to power grid of different magnitude and to varying numbers of electric resources connected to the power grid – [0120]).”

	In regards to Claim 13, Bridges teaches “A power calculation method calculating amounts of power input to and output from a vehicle each including a battery (power aggregation system with participating electric resource groups, centralized flow control center, remote electric resource 112 – [0084]; Figure 1), the power calculation method comprising: 20acquiring a power amount information regarding amounts of power input to and output from the vehicle (vehicle system includes current/voltage/power sensor, vehicle systems includes data interface – [0129]; Figure 8B), the amounts of power being detected by a plurality of measuring instruments provided in the vehicle or interposed between a power grid and the vehicle (power measurements by sensor as part of the vehicle system – [0129], Figure 8B; power flow controller includes a power flow meter to track power transfer to and from the electric resource – [0131]); classifying the plurality of measuring instruments based on an error information 25regarding errors possessed by the plurality of measuring instruments to set a plurality of measuring instrument groups each including equal to or more than a predetermined number of measuring instruments, the errors being measured in advance (characterizing and modeling the measurement error, producing error bounds for the power flow measurement for population of devices with the device error model and number of devices included in the computation – [0259], Figure 20); and calculating a total power input and output in each of the measuring instrument 20H120-0724-USO1(HF-918-US) groups, based on the power amount information regarding amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to each of the measuring instrument groups (power flow aggregate for devices computed as sum of the individual measurements – [0260]), wherein the setting the plurality of measuring instrument groups including setting the 5plurality of measuring instrument groups such that a mean value of errors of amounts of power detected by equal to or more than the predetermined number of measuring instruments belonging to a same measuring instrument groups is a predetermined value or less (system metering with statistical averaging with metering information for aggregate power system and model with meter error for each type of meter in a system – [0251]-[0253]).”
Bridges does not teach “A power calculation method calculating amounts of power input to and output from a plurality of vehicles each including a battery; acquiring a power amount information regarding amounts of power input to and output from the plurality of vehicles; the amounts of power being detected by a plurality 10of measuring instruments provided in the plurality of vehicles or interposed between a power grid and the plurality of vehicles.”
	Sanders teaches “A power calculation method calculating amounts of power input to and output from a plurality of vehicles each including a battery (interconnection system to provide fast charging to plural electric vehicles – [0126]; program code for calculating amount of energy grid can deliver – [0102]; site demand measurement calculated by taking reading on meter during measurement period – [0164]); acquiring a power amount information regarding amounts of power input to and output from the plurality of vehicles (receiving energy outputs and energy input amounts – [0428]; gateway controllers linked to electric vehicle energy control centers, receiving one or more energy output amounts and one or more energy input amounts – [0229]); the amounts of power being detected by a plurality 10of measuring instruments provided in the plurality of vehicles or interposed between a power grid and the plurality of vehicles (energy management system tracks battery energy storage and how much power is provided to the grid and loads at each site – [0052]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bridges to incorporate the teaching of Sanders to acquire sensor data from plural vehicles. Doing so would improve the monitoring and managing of power flow in an energy management system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863